Citation Nr: 1522316	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include acne, aquagenic palmar plantar keratoderma, and dermatitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for inguinal hernia.

4.  Entitlement to service connection for disability of the bilateral shoulders, bilateral elbows, and bilateral hands and fingers, claimed as generalized arthritis.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 23, 2008 and as 30 percent disabling from that date.

7.  Entitlement to higher initial evaluations for traumatic brain injury (TBI), rated as 10 percent disabling prior to October 23, 2008 and as 40 percent disabling from that date.

8.  Entitlement to higher initial evaluations for right knee strain, rated as 20 percent disabling from June 9, 2006 to August 22, 2006, as 100 percent disabling from August 23, 2006 to September 30, 2006, and as 10 percent disabling from October 1, 2006.

9.  Entitlement to an initial evaluation in excess of 10 percent for left ankle strain.

10.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.

11.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 1998, from February 2001 to October 2001, and from January 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
A March 2007 rating decision denied service connection for bilateral hearing loss disability, generalized arthritis, sinusitis, hernia, chest pain, and a skin condition; and granted service connection for tinnitus with a 10 percent rating, left and right ankle disabilities with 10 percent ratings for each, a right knee disability with a 10 percent rating, PTSD with a 30 percent rating, and TBI with a 10 percent rating.  The Veteran submitted a notice of disagreement in May 2007.  Therein, he clarified that the claim for generalized arthritis should also include pain, numbness, and tingling in his extremities as well as his back, neck, and wrists.  

In a September 2007 rating decision, the RO denied service connection for pain, numbness, and tingling of the extremities; bilateral wrist strain, low back strain, and cervical strain.  The Veteran did not submit a notice of disagreement with respect to this rating decision.

In a July 2009 rating decision, the RO awarded a 50 percent evaluation for PTSD from June 9, 2006 to October 22, 2008 and a 30 percent evaluation from that date; increased the evaluation for TBI to 40 percent effective October 23, 2008; increased the evaluation of right knee strain to 20 percent from June 9, 2006 to August 22, 2006, to 100 percent based on convalescence from August 23, 2006 to 
September 30, 2006, and assigned a 10 percent evaluation from October 1, 2006.  The RO also granted service connection for costochondritis for the Veteran's reported chest pain.  It also granted special monthly compensation from August 23, 2006 to October 1, 2006.  As the grant of service connection for costochondritis constitutes a full grant of the benefit sought on appeal, the Board will not further address this issue.

The issues of entitlement to service connection for bilateral hearing loss disability; disability of the bilateral shoulders, elbows, and hands and fingers; sinusitis, and a skin disability; as well as the issues of entitlement to higher evaluations for PTSD and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no current evidence of inguinal hernia.

2.  Left ankle strain is manifested, at worst, by dorsiflexion to 10 degrees and plantar flexion to 25 degrees.

3.  Right ankle strain is manifested, at worst, by dorsiflexion to 10 degrees and plantar flexion to 25 degrees.

4.  For the period from June 9, 2006 to August 22, 2006, right knee strain was manifested, at worst, by extension to 10 degrees and flexion to 115 degrees; and two positive McMurray tests with effusion in the joint.  There is no objective evidence of instability of the right knee.

5.  For the period from October 1, 2006, right knee strain is manifested, at worst, by extension to zero degrees and flexion to 90 degrees; there is no objective evidence of instability of the right knee, locking, or effusion into the joint.

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Inguinal hernia was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an evaluation in excess of 10 percent for left ankle strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5256, 5258, 5260, 5261, 5262 (2014).

3.  The criteria for an evaluation in excess of 10 percent for right ankle strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5256, 5258, 5260, 5261, 5262 (2014).

4.  For the period prior to August 23, 2006, the criteria for an evaluation in excess of 20 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

5.  For the period from October 1, 2006, the criteria for an evaluation in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014).

6.  Tinnitus is assigned the maximum schedular rating of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in June 2006 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection for the left and right ankle disability, right knee disability, and tinnitus.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2014, but that a transcript could not be produced.  He was offered the opportunity to appear at a new hearing.  A hearing was scheduled in January 2015 and the Veteran requested postponement.  A new hearing was scheduled in April 2015, and the Veteran failed to report.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records indicate that in April 2005, the Veteran was seen with complaints of right lower quadrant pain.  The provider noted questionable right inguinal hernia.  The assessment was right inguinal hernia.  The Veteran was released to quarters for 24 hours and was directed to follow up as needed.

A September 2006 VA treatment record indicates that hernia was not found on physical examination.

On VA general medical examination in January 2007, the Veteran's history was reviewed.  The examiner noted the Veteran's report of right lower quadrant pain which was intermittent and occurred twice per week with bowel movements.  Physical examination revealed no hernia.  

The Veteran underwent appendectomy at a VA facility in February 2007.  The operative report does not mention inguinal hernia.

An additional VA examination was conducted in April 2009.  The Veteran reported that he was injured during physical training and was told that he had a tear in the inguinal area.  He stated that he was well until February 2007 when he had appendicitis.  He indicated that repair of the hernia took place during surgery.  Physical examination did not include assessment for hernia and no objective finding of inguinal hernia is recorded.  Nevertheless, the examiner provided a diagnosis of residuals of inguinal hernia.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed inguinal hernia.  In this regard, while questionable inguinal hernia was noted during service, there is no current objective evidence of hernia.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board acknowledges that the April 2009 VA examiner provided a diagnosis of residuals of inguinal hernia.  However, at that time, there was no objective evidence of inguinal hernia, and the examiner did not specify what residuals existed.  The remainder of the treatment records are negative for any diagnosed residual.  Thus, the Board concludes that this assessment is not a sufficient basis for a finding that the Veteran currently has inguinal hernia or residuals thereof.

To the extent that the Veteran asserts that he has an inguinal hernia that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training in the field of the digestive system, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for inguinal hernia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  .

	Ankles and Right Knee

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

		Ankles

The Veteran is in receipt of 10 percent evaluations for each ankle, pursuant to 38 C.F.R. 4.71a, Diagnostic Code (DC) 5024, for tenosynovitis.  DC 5024 is listed as part of a group of DCs governing disabilities to be rated by analogy to degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Under DC 5270, ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  

Under DC 5271, limitation of motion of the ankle is rated as 10 percent disabling when moderate and as 20 percent disabling when marked.

On VA intake examination in June 2006, the Veteran reported heel and ankle pain beginning in July 2005.  

Private treatment records reflect that the Veteran complained of bilateral foot pain in June 2006.  On the left, range of motion was dorsiflexion to 50 degrees and plantar flexion to 20 degrees.  The Veteran had moderate to marked tenderness at the insertion of the plantar fascia.  On the right, range of motion was dorsiflexion to 45 degrees and plantar flexion to 25 degrees.  There was mild to moderate tenderness at the insertion of the plantar fascia.  X-rays revealed mild mid tarsal arthrosis with calcaneal exostosis bilaterally.  The impression was bilateral plantar fasciitis.  

Subsequently in June 2006, the Veteran reported bilateral ankle pain that was dull, moderate to severe, associated with activities, and partially relieved with rest.  Range of motion testing revealed that the left ankle had 45 degrees of dorsiflexion, 30 degrees of plantar flexion, 15 degrees of supination, and 20 degrees of pronation.  There was mild to moderate tenderness was noted at the insertion of the plantar fascia.  The impression was resolving left ankle tendonitis.  On the right, range of motion testing revealed 45 degrees of dorsiflexion, 30 degrees of plantar flexion, 15 degrees of supination, and 20 degrees of pronation.  There was mild to moderate tenderness was noted at the insertion of the plantar fascia.  The impression was resolving right ankle tendonitis.  

In July 2006, the Veteran was again seen by a private provider.  Left foot range of motion was dorsiflexion to 50, plantar flexion to 20, supination to 25, and pronation to 20.  The impression was left foot plantar fasciitis.  On the right, the Veteran had 45 degrees of dorsiflexion, 25 degrees of plantar flexion, 15 degrees of supination, and 25 degrees of pronation.  The impression was right foot plantar fasciitis.  The Veteran received injections.  Subsequently in July 2006, the Veteran received repeat injections.  

In an August 2006 statement, the Veteran described his in-service ankle symptoms.  He noted that he had been issued orthotics and prescribed exercises, but that his ankle pain was refractory to treatment.  He indicated that he had aching pain throughout the day and night, and that it was difficult to perform such acts as ascending and descending stairs.  

In September 2006, the Veteran complained of dull, moderate to severe pain.  Left foot range of motion was dorsiflexion to 50, plantar flexion to 20, supination to 25, and pronation to 20.  The impression was left foot plantar fasciitis.  On the right, the Veteran had 45 degrees of dorsiflexion, 25 degrees of plantar flexion, 15 degrees of supination, and 25 degrees of pronation.  The impression was right foot plantar fasciitis.  The Veteran received injections.  

On VA examination in January 2007, the Veteran endorsed weakness, stiffness, swelling, giving way, lack of endurance, and fatigability.  He indicated that he had constant pain with a severity of 6/10.  He denied incapacitation.  On range of motion testing, the Veteran had 20 degrees of dorsiflexion bilaterally with pain at 10 degrees bilaterally, and 45 degrees of plantar flexion bilaterally with pain at 25 degrees bilaterally.  Following repetitive use, joint function was additionally limited by pain, fatigue, and weakness.  The examiner indicated that those symptoms did not cause additional limitation of motion.  The diagnosis was bilateral ankle strain.

On VA examination in April 2009, the Veteran's history was reviewed.  He reported that he had ankle braces that he sometimes used.  He indicated that he walked two-thirds of a mile three times per week for therapeutic purposes.  He noted that he could not run.  He denied flare-ups.  Bilateral range of motion testing revealed 30 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no evidence of pain, weakness, instability, or incoordination with repeated testing.  There was no swelling, redness, heat, or tenderness.  X-rays were normal.  The examiner indicated that the Veteran's gait was normal and that he was able to walk on tiptoe and his heels.  The diagnosis was ankle strain.  However, the examiner noted that the ankles were normal with no objective, subjective, or X-ray findings.

As noted, the Veteran is in receipt of 10 percent evaluations for each ankle, pursuant to the criteria for evaluation of tenosynovitis.  The current evaluations contemplate moderate limitation of motion of the ankle under DC 5271.  A higher evaluation requires evidence demonstrating marked limitation of motion of the ankle, or ankylosis.  Neither is shown by the evidence of record.  

As a preliminary matter, the Board notes that the private records reflect dorsiflexion to 45 to 50 degrees.  The Board is not certain what method was used to calculate this range, given the accepted range of motion for the ankle in dorsiflexion is only to 20 degrees.  See 38 C.F.R. § 4.71, Plate II; see also, Dorland's Illustrated Medical Dictionary, 32nd Ed., 563, (c) 2012.  As it appears that the private records reflect a different calculation of range of motion, the Board finds that the VA results are more reliable, and relatable to the applicable rating criteria. 

VA examinations in January 2007 and April 2009 show limitation of motion at worse to roughly half of normal, the greatest limitation being to 10 degrees out of 20.  Plantar flexion was limited at worse to 25 degrees out of 45.  The Veteran was able to walk nearly a mile for exercise without additional functional limitation.  X-rays continued to be normal.  The Board finds that this is indicative of moderate, rather than marked limitation of motion.  Moreover, there is no objective evidence of nonunion, malunion, or deformity that would support an evaluation in excess of 10 percent under alternative codes.  The 10 percent currently assigned is appropriate.  

The Board accepts that the Veteran has experienced functional impairment and pain due to  his bilateral ankle disability.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion to warrant the next higher evaluation.  The Board therefore finds that the current 10 percent evaluation is appropriate for the Veteran's ankle disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's bilateral ankle disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  




		Right Knee

By way of history, the Board notes that the Veteran's right knee strain is evaluated as 20 percent disabling for the period from June 9, 2006 to August 22, 2006.  The Veteran underwent surgery on his right knee in August 2006, and a 100 percent evaluation was assigned during the period of his convalescence, until September 30, 2006.  Beginning October 1, 2006, the RO assigned a 10 percent rating to the right knee disability.

For the period from June 9, 2006 to August 22, 2006, the RO evaluated the Veteran's right knee disability pursuant to 38 C.F.R. § 4.71a, DC 5024, for tenosynovitis.  A more recent July 2009 rating decision indicates that the Veteran's right knee disability was evaluated pursuant to DC 5258, for dislocated semilunar cartilage.

The Board notes that the assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA  adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted, tenosynovitis is to be rated by analogy to degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Ankylosis of the knee (meaning no motion in the joint) warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5256.  As the Veteran has range of motion in his knee, albeit limited, this code is not applicable.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Alternatively, under DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.

Private treatment records reflect that the Veteran presented with right knee pain in June 2006.  Range of motion testing revealed extension to five degrees and flexion to 120 degrees, with pain at the margin of flexion.  There was no capsular, collateral, or cruciate insufficiency.  Patellofemoral signs were negative.  Lachman, pivot shift, and drawer testing were negative.  X-rays revealed medial compartment joint space narrowing with mild soft tissue swelling.  The impression was refractory meniscal derangement synovitis.  

Subsequently in June 2006, the Veteran reported persisting discomfort that was dull and moderate to severe.  He noted that the pain was associated with prolonged activity and partially relieved with rest.  Range of motion testing revealed 10 degrees of extension and 120 degrees of flexion with tenderness at the margin of flexion.  There was no capsular, collateral, or cruciate insufficiency.  Patellofemoral signs were negative.  Lachman, pivot shift, and drawer testing were negative.  The Veteran received an injection.  

In July 2006, the Veteran's right knee had 10 degrees of extension and 120 degrees of flexion.  McMurray testing was positive at the posteromedial joint line.  The Veteran received another injection.  

In August 2006, the Veteran had five degrees of extension and 115 degrees of flexion, with tenderness at the margin of flexion.  McMurray testing was positive.  Surgery was scheduled.  

The Veteran subsequently underwent right knee arthroscopy in August 2006, at a private facility.  

In an August 2006 statement, the Veteran related that his knee disability affected his ability to perform his job.  

Following his August 2006 surgery, the Veteran reported less discomfort.  Range of motion testing revealed zero degrees of extension and 120 degrees of flexion.  The impression was resolving synovitis status post knee arthroscopy.  The same impression was rendered in September 2006.

On VA examination in January 2007, the Veteran endorsed weakness, stiffness, swelling, lack of endurance, and fatigability.  He stated that he had constant pain of 6/10 intensity, and that nothing relieved it.  He denied incapacitation due to his knee disability.  Physical examination revealed tenderness.  There was no sign of recurrent subluxation, locking pain, joint effusion, or crepitus.  Range of motion testing revealed 140 degrees of flexion with pain at 90 degrees, and zero degrees of extension without pain.  The ligaments and menisci were normal.  The examiner noted that joint function was additionally limited by pain, fatigue, and weakness, but that there was no additional limitation of motion following repetitive use.  The diagnosis was knee strain.  

On VA examination in April 2009, the examiner reviewed the Veteran's history.  The Veteran reported that he had a knee brace that he used sparingly.  He endorsed pain that was constant and aggravated by activity.  He indicated that nothing relieved his pain.  He stated that the August 2006 surgery helped, but that he still experienced pain.  He denied flare-ups and locking.  He stated that the knee sometimes gave out after flexion if he twisted it.  The examiner stated that this was not considered giving out of the knee.  Physical examination revealed no effusion or heat.  Range of motion testing revealed zero degrees of extension and 130 degrees of flexion, with no evidence of pain, weakness, instability, or incoordination on repeated testing.  Stability was good.  The Veteran walked without a limp.  X-rays were normal.  The examiner provided a diagnosis of right knee strain.  He noted that surgery had corrected the internal derangement.  

Having carefully reviewed the evidence pertaining to this disability, the Board concludes that, for the period from June 9, 2006 to August 22, 2006, an evaluation in excess of 20 percent is not warranted.  The currently assigned 20 percent evaluation under DC 5258 contemplates dislocated semilunar cartilage with frequent episodes of locking pain, and effusion into the joint, as shown by the two positive McMurray's tests in July and August 2006 and evidence of swelling (effusion) into the joint shown on x-ray in June 2006.  A higher evaluation is not available under this DC.

Looking to alternative codes, higher evaluations would require evidence demonstrating ankylosis, severe impairment due to subluxation or lateral instability, flexion limited to 15 degrees or less, or extension limited to 20 degrees or more.  The record for this period does not demonstrate such severe symptomatology to warrant an evaluation higher than the currently assigned 20 percent.  The Veteran had flexion between 115 and 120 degrees, well above that required for a higher rating.  There was also no objective evidence of instability.  At most, the Veteran would be eligible for a 10 percent evaluation for extension, based on limitation between 5 and 10 degrees; however, a separate evaluation (in addition to the 20 percent under DC 5258) is not allowable under the law, as the DC 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage. VAOGCPREC 9-98 (Aug. 14, 1998).  To grant a separate rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  As the 20 percent under DC 5258 is greater than the 10 percent under DC 5261, the most appropriate and most beneficial code is DC 5258.
For the period from October 1, 2006, the Veteran's right knee disability is assigned a 10 percent evaluation, pursuant to DC 5258-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, diagnostic code 5258 refers to dislocated semilunar cartilage and diagnostic code 5010 refers to traumatic arthritis.  Arthritis due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  The evidence for this period indicates that the Veteran reported less discomfort following his August 2006 surgery.  Objectively, range of motion testing repeatedly revealed full extension to zero degrees, and at worst, flexion limited by pain to 90 degrees in January 2007.  No instability or subluxation was shown on examinations in January 2007 and April 2009.  Thus, the Board concludes that the 10 percent evaluation assigned for this period is appropriate.  A higher evaluation requires evidence demonstrating moderate instability or lateral subluxation, dislocated semilunar cartilage with locking pain and effusion, limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees or more.  The record does not demonstrate such findings.  The Board therefore finds that the current 10 percent rating for this period is appropriate.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.





	Tinnitus

The Veteran has requested an increased evaluation for tinnitus.  The RO denied the Veteran's request because under diagnostic code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected ankle, right knee, and tinnitus disabilities are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, his orthopedic disabilities manifest by limitation of motion and pain, and his tinnitus by ringing in his ears.  The applied criteria specifically contemplate these symptoms.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is additionally assigned a 40 percent evaluation for TBI, a 30 percent evaluation for PTSD, and a noncompensable evaluation for costochondritis.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected ankle and knee disabilities result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's bilateral ankle and right knee disabilities and tinnitus cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for inguinal hernia is denied.

Entitlement to evaluations in excess of 20 percent from June 9, 2006 to August 22, 2006 and in excess of 10 percent from October 1, 2006 for right knee strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for left ankle strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for right ankle strain is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Generalized Arthritis, Skin Disability, and Sinusitis

The Veteran seeks service connection for disability he has characterized as generalized arthritis, with pain in various joints.  He also seeks service connection for a skin disability and sinusitis.  The Board observes that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b).

With respect to the Veteran's claims for bilateral shoulder, bilateral elbow, and bilateral hand and finger symptoms, claimed as generalized arthritis, the Board notes that complaints referable to muscle and joint pain are included in the signs or symptoms listed in 38 C.F.R. § 3.317(b).  A post deployment assessment completed by the Veteran in April 2006 indicates his report of swollen, stiff, or painful joints that developed during deployment.  In an August 2006 statement, the Veteran indicated that he had shoulder pain in February 2005 and that it had continued.  He also indicated that he had finger, hand, elbow, and back pain during his deployment and since.  

The Veteran also seeks service connection for a skin condition and for sinusitis.  Signs and symptoms involving the skin and respiratory system are also included in 38 C.F.R. § 3.317(b).  In the April 2006 post deployment assessment, the Veteran endorsed exposure to DEET, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, and sand or dust.  In an August 2006 statement, the Veteran indicated that het extreme climate conditions in Iraq caused him to have both a runny and dry nose and sinus pressure.  He noted that the condition continued.  An additional August 2006 statement indicates that the Veteran had an unknown skin rash starting during his deployment, that had continued and remained without a diagnosis.  

Because the Veteran has reported joint, respiratory, and skin symptoms that started during his deployment and have continued since then, the Board concludes that a VA examination is necessary to determine whether there are objective indications of chronic disability referable to his reported symptoms. 

TBI, PTSD, and Bilateral Hearing Loss Disability

The Veteran seeks higher initial evaluations for his TBI and PTSD.  He also seeks service connection for bilateral hearing loss disability.  In March 2009, the RO determined that current examinations were necessary for TBI and PTSD.  A subsequent March 2009 report of contact notes that an audiological examination was also necessary, as the issue being evaluated was TBI.  The Veteran was notified of his scheduled examination in June 2009.  The record contains a report of contact indicating that the Veteran called prior to his examination and advised the clinic at which the examination was scheduled that he could not get time off from work to attend the examination.  There is no indication that the examination was rescheduled.  As it appears that the Veteran notified VA prior to the examination that he was unable to attend, he should be afforded the opportunity to be examined so that the current severity of his TBI can be ascertained.

TBI is evaluated pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  The Board acknowledges that the Veteran was afforded a VA psychological examination in April 2009; however, because evaluation of his TBI may result in evidence pertinent to his PTSD, the Board has determined that a decision with respect to the Veteran's PTSD claim should not be made until completion of the TBI testing.  

The Board also acknowledges that the Veteran's claim for bilateral hearing loss disability was denied because the Veteran did not have hearing loss that was deemed a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  As the evaluation of TBI also includes physical effects and necessitates a hearing examination, the Board concludes that a final determination on the issue of entitlement to service connection for bilateral hearing loss disability should not be made until completion of this testing.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed joint pain of the shoulders, elbows, hands, and fingers.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported joint pain, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by pain of the shoulders, elbows, hands, or fingers.

The examiner should specifically determine whether the Veteran's complaints referable to pain in the shoulders, elbows, hands, or fingers are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported shoulder, elbow, hand, and finger pain is ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed skin disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported skin symptoms, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic skin disability.

The examiner should specifically determine whether the Veteran's complaints referable to skin symptoms are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported skin symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones.

3.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed respiratory complaints.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported respiratory symptoms, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by respiratory symptoms.

The examiner should specifically determine whether the Veteran's respiratory complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported respiratory complaints are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones.

4.  Schedule the Veteran for a VA examination to determine the severity of his TBI.  All indicated testing should be carried out, to include psychological and audiological testing as necessary, and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's TBI residuals,  to include the effect on his cognitive, emotional and behavioral, and physical functioning.  

The examiner should also discuss how the Veteran's TBI has impacted his employment and activities of daily living.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


